ACCEPTED
                                                                                                      01-14-00173-CR
                                                                                           FIRST COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                4/27/2015 11:49:41 AM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK


                                                              1201 Franklin Street, 13th Floor
                                                              Houston, Texas 77002
                                                                                FILED IN
                                                                       1st COURT OF APPEALS
                                                              713.368.0016
                                                                           HOUSTON, TEXAS
                                                              713.368.9278 eFax
                                                                         4/27/2015 11:49:41 AM
                                                                         CHRISTOPHER A. PRINE
                                                                                  Clerk


April 27, 2015


The Honorable Christopher Prine
Clerk of the Court
First Court of Appeals
301 Fannin St., Room 208
Houston, TX. 77002

       Re: Oliver Hughes v. State of Texas, cause number 01-14-00173-CR

To the Clerk:

Pursuant to TEX. R. APP. P. 48.4, please find a copy of the certified mail return receipt for the
letter sent to the Appellant, Oliver Hughes, containing a copy of the opinion affirming his
conviction. The copy of the certified mail return receipt is attached to this letter. Additionally,
the letter contained information regarding the Appellant’s right to a pro se PDR and the
relevant rules from the Texas Rules of Appellate Procedure, as well as a copy of the writ of
habeas corpus application packet provided by the Court of Criminal Appeals. I have informed
the Appellant that I will not be filing a PDR on his behalf.

                                            Regards,

                                            /s Mark Kratovil
                                            Mark Kratovil
                                            Assistant Public Defender
                                            Texas Bar Number 24076098
                                            1201 Franklin Street, 13th Floor
                                            Houston, Texas 77002
                                            Telephone: (713) 274-6728
                                            Facsimile:    (713) 437-4339
                                            mark.kratovil@pdo.hctx.net